Exhibit 10.4

 

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

 

1.                                       General Background.  In accordance with
Section 26 of the Rights Agreement between First Chicago Trust Company of New
York (the “Rights Agent”) and Gardenburger, Inc., dated July 15, 1999 (the
“Agreement”), the Rights Agent and Gardenburger, Inc., desire to amend the
Agreement.

 

2.                                       Effectiveness.  This Amendment shall be
effective as of January 2, 2002 (the “Amendment”), and all defined terms and
definitions in the Agreement shall be the same in the Amendment except as
specifically revised by the Amendment.

 

3.                                       Revision.  The section in the Agreement
entitled “Change of Rights Agent” is hereby deleted in its entirety and replaced
with the following:

 

“21.  Change of Rights Agent.  The Rights Agent or any successor Rights Agent
may resign and be discharged from its duties under this Rights Agreement upon
thirty (30) days’ notice in writing mailed to the Company and to each transfer
agent of the Common Shares or Preferred Shares, as applicable, by registered or
certified mail.  The Company shall promptly notify the holders of the Right
Certificates by first-class mail of any such resignation.  The Company may
remove the Rights Agent or any successor Rights Agent upon thirty (30) days’
notice in writing, mailed to the Rights Agent or successor Rights Agent, as the
case may be, and to each transfer agent of the Common Shares or Preferred
Shares, as applicable, by registered or certified mail, and to the holders of
the Right Certificates by first-class mail.  If the Rights Agent shall resign or
be removed or shall otherwise become incapable of acting, the resigning,
removed, or incapacitated Rights Agent shall remit to the Company, or to any
successor Rights Agent designated by the Company, all books, records, funds,
certificates or other documents or instruments of any kind then in its
possession which were acquired by such resigning, removed or incapacitated
Rights Agent in connection with its services as Rights Agent hereunder, and
shall thereafter be discharged from all duties and obligations hereunder. 
Following notice of such removal, resignation or incapacity, the Company shall
appoint a successor to such Rights Agent.  If the Company shall fail to make
such appointment within a period of thirty (30) days after giving notice of such
removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Right Certificate (who shall, with such notice, submit such holder’s Right
Certificate for inspection by the Company), then the registered holder of any
Right Certificate may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent.  Any successor Rights Agent, whether
appointed by the Company or by such a court, shall be a corporation or trust
company organized and doing business under the laws of the United States, in
good standing, which is authorized under such laws to exercise corporate trust
or stock transfer powers and is subject to supervision or examination by federal
or state authority and which has individually or combined with an affiliate at
the time of its appointment as Rights Agent a combined capital and surplus of at
least $100 million.  After appointment, the successor Rights Agent shall be
vested with the same powers, rights, duties and responsibilities as if it had

 

1

--------------------------------------------------------------------------------


 

been originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose.  Not later
than the effective date of any such appointment the Company shall file notice
thereof in writing with the predecessor Rights Agent and each transfer agent of
the Common Shares or Preferred Shares, as applicable, and mail a notice thereof
in writing to the registered holders of the Right Certificates.  Failure to give
any notice provided for in this Section 21, however, or any defect therein,
shall not affect the legality or validity of the resignation or removal of the
Rights Agent or the appointment of the successor Rights Agent, as the case may
be.”

 

4.                                       Except as amended hereby, the Agreement
and all schedules or exhibits thereto shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in their names and on their behalf by and through their duly authorized
officers, as of this 2nd day of January, 2002.

 

Gardenburger, Inc.

 

First Chicago Trust Co. of New York

 

 

 

 

 

 

/s/ Lorraine Crawford

 

/s/ Thomas Grayman

By:  Lorraine Crawford

 

By:  Thomas Grayman

Title:  Vice President of Finance

 

Title:  Senior Managing Director

 

2

--------------------------------------------------------------------------------